DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application 16/408,384 filed 5/9/2019.
Claims 1-14 are presented for examination.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Apostolopoulos et al., Pub No US 2005/0097361 A1 (hereafter Apostolopoulos) in view of Black et al., Pub No US 2017/0075938 A1 (hereafter Black).

 discloses a verification code generation method, performed in an electronic device, the electronic device for performing encoding to generate a video/audio stream having a plurality of data segments [para.0004: Discloses "data," as used in this application, can refer to any form of electronic information. "Data" can mean streamed media, such as video or audio; and FIG.11 & FIG.12: Discloses a computer and a receiver (an electronic device); and para.0019: Discloses a method and system for calculating cryptographic checksums across data packets, enabling a potentially untrusted transcoder in the middle of a network to transcode a stream of packetized data while still preserving the end-to-end integrity and security of the rest of the stream; and para.0020: Discloses the plurality of data packets comprising a plurality of first data segments and a plurality of second data segments, calculates a cryptographic checksum for the plurality of first data segments and enables the cryptographic checksum for the plurality of first data segments to be transmitted separately from the plurality of data packets; and FIG.2 & para.0045: Discloses data stream is encoded before checksum computation 206 computes a cryptographic checksum for each data packet; and FIG.10A & para.0085: Discloses calculating a cryptographic checksum for a plurality of first data segments in a plurality of data packets. The cryptographic checksum can be calculated by CCS calculator 903 where the calculation can be by any known function that enables data integrity and/or encryption verification.], the verification code generation method comprising:
each time a data segment of the data segments is completely generated by encoding, generating a first-level checksum associated with the data segment, and recording the first-level checksum in an accompanying verification file [FIG.2 & para.0045: Discloses data stream is encoded before checksum computation 206 computes a cryptographic checksum for each data packet; and FIG.3 & para.0046: Discloses a cryptographic checksum is computed (generated) for each segment 304-307 (first-level checksum for first segment, second-level checksum for second segment … Nth level checksum for Nth segment). At 313, after cryptographic checksum computation, each segment 304-307 and its respective cryptographic checksum 314,315,316 and 317 is combined into a data packet 321, 322, 323 and 324; and para.0059: Discloses cryptographic checksums may be calculated by way of many different functions. A common checksum can involve a well-known hash function, which provides a fingerprint (recording the first-level checksum in an accompanying verification file … i.e., recording Nth level th segment an accompanying verification file) of the data contained in an encrypted data packet and can guarantee the authenticity of received data and the validity of decrypted data.]; and
Apostolopoulos does not explicitly discloses at an interval of every N data segments of the data segments, generating a second-level checksum for W consecutive first-level checksums, and recording the second-level checksum in the accompanying verification file, where W is a positive integer greater than or equal to 2, and N is a positive integer greater than 0 and smaller than or equal to W. However, in analogous art, Black discloses at an interval of every N data segments of the data segments, generating a second-level checksum for W consecutive first-level checksums, and recording the second-level checksum in the accompanying verification file [para.0044: Discloses the hashes of which will be used as a segment of the second reference !eve!; the hashed data for each segment (i.e., 60 hashes) is hashed together in an ascending order to generate one segment on the second reference level (i.e., 60 one-second hashes are hashed to generate a one-minute hash); and para.0049: Discloses hash file (TOME); and para.054: Discloses recording one or more of the hashes).], where W is a positive integer greater than or equal to 2, and N is a positive integer greater than 0 and smaller than or equal to W [para.0044: Discloses the first reference level includes 60 sequenced segments; 60 hashes are hashed together in an  ascending order to generate one segment on the second reference level.]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Apostolopoulos in view of Black to provide these features. One would be motivated at the time of the invention to have this capability since inserting a hash into a blockchain permanently records that hash and acts as a notary verifying the timestamped proof of existence of the hashed data at the moment in time that the block is added to the chain. Future blocks add a layer of protection from a chain re-organization and there is a desire to ensure that no changes can be made to blocks earlier in the chain (Black: para.0002).

Regarding Claim 2, the combined teachings of Apostolopoulos and Black discloses the verification code generation method according to claim 1, and Black further discloses wherein the first-level checksum of the data segment comprises a first hash value associated with the data segment, and the second-level checksum comprises a second hash value of the first hash values of the covered first-level checksums [para.0044: Discloses that each reference level (Nth level) may have a number of sequenced segments, each of which are hashed to create a single hash for the reference level, which is then used in generating the next reference level; and para.0045: Discloses each hashed segment of the record data at each reference level may be labeled as a hashed segment for the reference level, or a TOME. Thus, if the first reference level is a second, the hash for each second is a hashed segment for the second reference level. If the second reference level is a minute, the hash of sixty of the hashed second segments is one hashed segment for the minute reference level. If the third reference level is an hour, then the hash of sixty of the hashed minute segments is one hashed segment for the hour reference level.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 3, the combined teachings of Apostolopoulos and Black discloses the verification code generation method according to claim 2, and Black further discloses wherein the first-level checksum of the data segment further comprises a timestamp associated with the data segment, and the second-level checksum further comprises the timestamps of the covered first-level checksums [para.0042-0043: Discloses hashing engine 225 receives data and hashes the data with its timestamp at its timestamped record level]. This claim is rejected on the same grounds as claim 2.

Regarding Claim 4, the combined teachings of Apostolopoulos and Black discloses the verification code generation method according to claim 3, and Black further discloses wherein the step of generating the second-level checksum and recording the second-level checksum in the accompanying verification file further comprises:
using a device key to sign the second-level checksum to generate a digital signature associated with the second-level checksum, and recording the digital signature in the accompanying verification file [para.0057: Discloses digital signature module 235 can allow multiple entities to sign (i.e., attest to) the data at any time level and digital signatures could be affixed automatically by the devices that independently audit the data and verify the hashes.]. This claim is rejected on the same grounds as claim 3.

the verification code generation method according to claim 4, and Apostolopoulos further discloses wherein the data segment comprises at least one group of pictures (GOP) or at least one set of media data (mdat) [para.0004: Discloses "media stream" and "data stream" are used herein to indicate a sequence of data packets being communicated; and para.0049: Discloses grouped-together portions of a plurality of packets (at least one set of media data), in which cryptographic checksums are calculated for the entire plurality of segments; and para.0087: Discloses data stream comprising an MPEG encoded video clip may have data segments comprising I, P and B-frames.].

Regarding Claim 6, Apostolopoulos discloses a data verification method, performed in an electronic device, the electronic device having an accompanying verification file stored therein, the accompanying verification file recording a plurality of first-level checksums associated with a plurality of data segments of a video/audio stream segments [para.0004: Discloses "data," as used in this application, can refer to any form of electronic information.
"Data" can mean streamed media, such as video or audio; and FIG.11 & FIG.12: Discloses a computer and a receiver (an electronic device); and para.0019: Discloses a method and system for calculating cryptographic checksums across data packets, enabling a potentially untrusted transcoder in the middle of a network to transcode a stream of packetized data while still preserving the end-to-end integrity and security of the rest of the stream; and para.0020: Discloses the plurality of data packets comprising a plurality of first data segments and a plurality of second data segments, calculates a cryptographic checksum for the plurality of first data segments and enables the cryptographic checksum for the plurality of first data segments to be transmitted separately from the plurality of data packets; and FIG.10A & para.0085: Discloses calculating a cryptographic checksum for a plurality of first data segments in a plurality of data packets. The cryptographic checksum can be calculated by CCS calculator 903 where the calculation can be by any known function that enables data integrity and/or encryption verification.], Apostolopoulos does not explicitly discloses the accompanying verification file recording, at an interval of every N data segments of the data segments, a second-level checksum associated with W consecutive first-level checksums, W being a positive integer greater than or equal to 2, N being a positive integer greater than O and smaller than or equal to W, the data verification method comprising: identifying, from the first-level checksums in the accompanying verification file, a first-level checksum corresponding to a video/audio under verification according to a starting time of the video/audio under verification, the first-level checksum comprising a first hash value associated with one data segment of the data segments and a timestamp associated with the data segment; and Verifying, according to the first hash value of the first-level checksum corresponding to the video/audio under verification, whether the video/audio under verification is correct, wherein the second-level checksum covering the first-level checksum corresponding to the video/audio under verification comprises a second hash value of the first hash values of the covered first-level checksums and the timestamps of the covered first-level checksums. However, in analogous art, Black discloses the accompanying verification file recording, at an interval of every N data segments of the data segments, a second-level checksum associated with W consecutive first-level checksums [para.0044: Discloses the hashes of which will be used as a segment of the second reference !eve!; the hashed data for each segment (i.e., 60 hashes) is hashed together in an ascending order to generate one segment on the second reference level (i.e., 60 one-second hashes are hashed to generate a one-minute hash); and para.0049: Discloses hash file (TOME); and para.054: Discloses recording one or more of the hashes).], W being a positive integer greater than or equal to 2, N being a positive integer greater than 0 and smaller than or equal to W [para.0044: Discloses the first reference level includes 60 sequenced segments; 60 hashes are hashed together in an  ascending order to generate one segment on the second reference level.], the data verification method comprising:
identifying, from the first-level checksums in the accompanying verification file, a first-level checksum corresponding to a video/audio under verification according to a starting time of the video/audio under verification, the first-level checksum comprising a first hash value associated with one data segment of the data segments and a timestamp associated with the data segment [para.0042-0043: Discloses hashing engine 225 receives data and hashes the data with its timestamp at its timestamped record level; and para.0059: Discloses if the user wants to validate a particular hour of data, then the data for that entire hour is all that is necessary. Data validation module ; and
Verifying, according to the first hash value of the first-level checksum corresponding to the video/audio under verification, whether the video/audio under verification is correct, wherein the second-level checksum covering the first-level checksum corresponding to the video/audio under verification comprises a second hash value of the first hash values of the covered first-level checksums and the timestamps of the covered first-level checksums [para.0060: Discloses the comparing module 245 compares the original hash with the hash of the verification data created by data validation module 240. If the hashes are different, something in the data was changed. Any change in the data, including a change of a timestamp, a change to the data, or a re-ordering of data, will produce a different hash. If same, then the verification is correct.]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Apostolopoulos in view of Black to provide these features. One would be motivated at the time of the invention to have this capability since inserting a hash into a blockchain permanently records that hash and acts as a notary verifying the timestamped proof of existence of the hashed data at the moment in time that the block is added to the chain. Future blocks add a layer of protection from a chain re-organization and there is a desire to ensure that no changes can be made to blocks earlier in the chain (Black: para.0002).

Regarding Claim 7, the combined teachings of Apostolopoulos and Black discloses the data verification method according to claim 6, and Black further discloses wherein, with respect to the second-level checksum covering the first-level checksum corresponding to the video/audio under verification, the accompanying verification file further records a digital signature associated with the second-level checksum, the data verification method further comprising:
identifying, from the accompanying verification file, the second-level checksum covering the first-level checksum corresponding to the video/audio under verification [para.0061: Discloses if the hash (first-level checksum) is different, then something in the data changed. To determine precisely where the data was altered, a smaller amount of time may be examined. For example, in a non-sparse TOME or a sparse TOME, if a month of data was validated (second-level checksum) and the validation ; and
using a device key to verify whether the second-level checksum and the digital signature associated with the second-level checksum are correct [para.0057: Discloses digital signature module 235 can allow multiple entities to sign (i.e., attest to) the data at any time level and digital signatures could be affixed automatically by the devices that independently audit the data and verify the hashes.]. This claim is rejected on the same grounds as claim 6.

Regarding Claim 8, Apostolopoulos discloses an electronic device [FIG.11 & FIG.12: Discloses a computer and a receiver (an electronic device).], comprising:
an encoding engine, for performing encoding to generate a video/audio stream having a plurality of data segments [para.0004: Discloses "data," as used in this application, can refer to any form of electronic information. "Data" can mean streamed media, such as video or audio; and para.0019: Discloses a method and system for calculating cryptographic checksums across data packets, enabling a potentially untrusted transcoder in the middle of a network to transcode a stream of packetized data while still preserving the end-to-end integrity and security of the rest of the stream; and para.0020: Discloses the plurality of data packets comprising a plurality of first data segments and a plurality of second data segments, calculates a cryptographic checksum for the plurality of first data segments and enables the cryptographic checksum for the plurality of first data segments to be transmitted separately from the plurality of data packets; and FIG.2 & para.0045: Discloses data stream is encoded before checksum computation 206 computes a cryptographic checksum for each data packet; and FIG.10A & para.0085: Discloses calculating a cryptographic checksum for a plurality of first data segments in a plurality of data packets. The cryptographic checksum can be calculated by CCS calculator 903 where the calculation can be by any known function that enables data integrity and/or encryption verification.];
each time a data segment of the data segments is completely generated by encoding performed by the encoding engine, the verification code generation circuit generating a first-level checksum associated with the data segment, and recording the first-level checksum in an accompanying verification file [FIG.2 & para.0045: Discloses data stream is encoded before checksum computation 206 computes a cryptographic checksum for each data packet; and FIG.3 & para.0046: Discloses a cryptographic checksum is computed (generated) for each segment 304-307 (first-level checksum for first segment, second-level checksum for second segment … Nth level checksum for Nth segment). At 313, after cryptographic checksum computation, each segment 304-307 and its respective cryptographic checksum 314,315,316 and 317 is combined into a data packet 321, 322, 323 and 324; and para.0059: Discloses cryptographic checksums may be calculated by way of many different functions. A common checksum can involve a well-known hash function, which provides a fingerprint (recording the first-level checksum in an accompanying verification file … i.e., recording Nth level checksum for Nth segment an accompanying verification file) of the data contained in an encrypted data packet and can guarantee the authenticity of received data and the validity of decrypted data.]; and
Apostolopoulos does not explicitly discloses:
a verification code generation circuit; and at least one storage device, storing a first application, the first application for instructing the electronic device to perform a verification code generation method, wherein the verification code generation method comprises: at an interval of every N data segments of the data segments, the verification code generation circuit generating a second-level checksum for W consecutive first-level checksums, and recording the second-level checksum in the accompanying verification file, where W is a positive integer greater than or equal to 2, and N is a positive integer greater than 0 and smaller than or equal to W.
However, in analogous art, Black discloses:
a verification code generation circuit [para.0027: Discloses the techniques introduced here can be embodied as special-purpose hardware (e.g., circuitry), as programmable circuitry appropriately programmed with software and/or firmware, or as a combination of special-purpose and programmable circuitry.]; and
at least one storage device, storing a first application, the first application for instructing the electronic device to perform a verification code generation method, wherein the verification code generation method comprises [para.0029: Discloses computing devices 110A-110M can retrieve information from or submit information to Data Storage and Verification Platform 120 or data store 125 and run one or more applications with customized content retrieved by Data Storage and Verification Platform 120; and para.0030: Discloses Data Storage and Verification Platform 120 can run on one or more servers and can be used to create data records and verify data using hashing techniques, to record hashes to a distributed ledger, to record digital signatures, and to compare hashes, among other activities.]:
at an interval of every N data segments of the data segments, the verification code generation circuit generating a second-level checksum for W consecutive first-level checksums, and recording the second-level checksum in the accompanying verification file [para.0044: Discloses the hashes of which will be used as a segment of the second reference !eve!; the hashed data for each segment (i.e., 60 hashes) is hashed together in an ascending order to generate one segment on the second reference level (i.e., 60 one-second hashes are hashed to generate a one-minute hash); and para.0049: Discloses hash file (TOME); and para.054: Discloses recording one or more of the hashes).], where W is a positive integer greater than or equal to 2, and N is a positive integer greater than 0 and smaller than or equal to W [para.0044: Discloses the first reference level includes 60 sequenced segments; 60 hashes are hashed together in an  ascending order to generate one segment on the second reference level.]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Apostolopoulos in view of Black to provide these features. One would be motivated at the time of the invention to have this capability since inserting a hash into a blockchain permanently records that hash and acts as a notary verifying the timestamped proof of existence of the hashed data at the moment in time that the block is added to the chain. Future blocks add a layer of protection from a chain re-organization and there is a desire to ensure that no changes can be made to blocks earlier in the chain (Black: para.0002).

Regarding Claim 9, the combined teachings of Apostolopoulos and Black discloses the electronic device according to claim 8, and Black further discloses wherein the first-level checksum of the data segment comprises a first hash value associated with the data segment, and the second-level checksum comprises a second hash value of the first hash values of the covered first-level checksums [para.0044: Discloses that each reference level (Nth level) may have a number of sequenced segments, each of which are hashed to create a single hash for the reference level, which is then used in generating the next reference level; and para.0045: Discloses each hashed segment of the record data at each reference level may be labeled as a hashed segment for the reference level, or a TOME. Thus, if the first reference level is a second, the hash for each second is a hashed segment for the second reference level. If the second reference level is a minute, the hash of sixty of the hashed second segments is one hashed segment for the minute reference level. If the third reference level is an hour, then the hash of sixty of the hashed minute segments is one hashed segment for the hour reference level.]. This claim is rejected on the same grounds as claim 8.

Regarding Claim 10, the combined teachings of Apostolopoulos and Black discloses the electronic device according to claim 9, and Black further discloses wherein the first-level checksum of the data segment further comprises a timestamp associated with the data segment, and the second-level checksum further comprises the timestamps of the covered first-level checksums [para.0042-0043: Discloses hashing engine 225 receives data and hashes the data with its timestamp at its timestamped record level]. This claim is rejected on the same grounds as claim 9.

Regarding Claim 11, the combined teachings of Apostolopoulos and Black discloses the electronic device according to claim 10, and Black further discloses wherein the step of generating the second-level checksum and recording the second-level checksum in the accompanying verification file further comprises:
Using, by the verification code generation circuit, a device key to sign the second-level checksum to generate a digital signature associated with the second-level checksum, and recording the digital signature in the accompanying verification file [para.0057: Discloses digital signature module 235 can allow multiple entities to sign (i.e., attest to) the data at any time level and digital signatures could be affixed automatically by the devices that independently audit the data and verify the hashes.]. This claim is rejected on the same grounds as claim 10.

Regarding Claim 12, the combined teachings of Apostolopoulos and Black discloses the electronic device according to claim 11, and Apostolopoulos further discloses wherein the data segment comprises at least one group of pictures (GOP) or at least one set of media data (mdat) [para.0004: Discloses "media stream" and "data stream" are used herein to indicate a sequence of data packets being communicated; and para.0049: Discloses grouped-together portions of a plurality of packets (at least one set of media data), in which cryptographic checksums are calculated for the entire plurality of segments; and para.0087: Discloses data stream comprising an MPEG encoded video clip may have data segments comprising I, P and B-frames.].

Regarding Claim 13, the combined teachings of Apostolopoulos and Black discloses the electronic device according to claim 12, and Black further discloses further comprising a verification circuit [para.0027: Discloses the techniques introduced here can be embodied as special-purpose hardware (e.g., circuitry), as programmable circuitry appropriately programmed with software and/or firmware, or as a combination of special-purpose and programmable circuitry.], the at least one storage device [para.0027: Discloses embodiments may include a machine-readable medium having stored thereon instructions that may be used to program a computer (or other
electronic devices) to perform a process.] further storing a second application, the second application being for instructing the electronic device to perform a data verification method [para.0029: Discloses computing devices 110A-110M can retrieve information from or submit information to Data Storage and Verification Platform 120 or data store 125 and run one or more applications with customized content retrieved by Data Storage and Verification Platform 120; and para.0030: Discloses Data Storage and Verification Platform 120 can run on one or more servers and can be used to create data records and verify data using hashing techniques, to record hashes to a distributed ledger, to record , wherein the data verification method comprises:
the verification circuit identifying, from the first-level checksums in the accompanying verification file, a first-level checksum corresponding to a video/audio under verification according to a starting time of the video/audio under verification [para.0042-0043: Discloses hashing engine 225 receives data and hashes the data with its timestamp at its timestamped record level; and para.0059: Discloses if the user wants to validate a particular hour of data, then the data for that entire hour is all that is necessary. Data validation module 240 takes the data for the hour (starting time) and recreates the hashes (first-level checksum) for the hour.]; and
verifying, according to the first hash value of the first-level checksum corresponding to the video/audio under verification whether the video/audio under verification is correct [para.0060: Discloses the comparing module 245 compares the original hash with the hash of the verification data created by data validation module 240. If the hashes are different, something in the data was changed. Any change in the data, including a change of a timestamp, a change to the data, or a re-ordering of data, will produce a different hash. If same, then the verification is correct.]. This claim is rejected on the same grounds as claim 12.

Regarding Claim 14, the combined teachings of Apostolopoulos and Black discloses the electronic device according to claim 13, and Black further discloses wherein the data verification method further comprises:
identifying, from the accompanying verification file, the second-level checksum covering the first-level checksum corresponding to the video/audio under verification [para.0061: Discloses if the hash (first-level checksum) is different, then something in the data changed. To determine precisely where the data was altered, a smaller amount of time may be examined. For example, in a non-sparse TOME or a sparse TOME, if a month of data was validated (second-level checksum) and the validation failed, then each of the weeks of that month of data could be validated (third-level checksum) to determine which week failed. Once a failed week is determined, each day in the failed week could be validated to identify which day failed. Once the failed day is identified, each hour could be validated to ; and 
using a device key to verify whether the second-level checksum and the digital signature associated with the second-level checksum are correct [para.0057: Discloses digital signature module 235 can allow multiple entities to sign (i.e., attest to) the data at any time level and digital signatures could be affixed automatically by the devices that independently audit the data and verify the hashes.]. This claim is rejected on the same grounds as claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dubrovsky et al., (US 7,653,712 B1) – Discloses comparing newly generated checksum associated with the currently applied zone configuration data to the previously generated and stored checksum associated with the previously applied zone configuration data for that zone (col.8, lines 5-15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. O./
Examiner, Art Unit 2426




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426